DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4-15 and 21 are pending. Claims 3 and 16-20 have been canceled. Claim 21 is new. Claims 1, 4-5, 11-12 and 15 have been amended.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the lower tray" in in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is indefinite as claim 4 already claims “a pair of extensions.” It is unclear if claim 21 is further limiting claim 4 or introducing a new pair. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Latter (4,492,017) and Bertolini et al. (US 2019/029335 A1), hereafter referred to as “Bertolini.” 
Regarding Claim 1: Lee teaches a refrigerator (paragraph [0002]) comprising: a cabinet (body of paragraph [0002]); and an ice maker (10) disposed in the cabinet (paragraph [0002]) and configured to make spherical ice (paragraph [0008], lines 1-5); wherein the ice maker (10) includes: an upper assembly (11) including a plurality of upper chambers (113), a lower assembly (12) disposed below and pivotably coupled to the upper assembly (see Figure 9), wherein the lower assembly (12) includes a plurality of lower chambers (141) that are configured to come in contact with the plurality of upper chambers (113) to define a plurality of spherical ice chambers (see Figure 8), respectively, a driver (rotation shaft 21, paragraph [0033], lines 1-4).
Lee fails to teach an ice bin disposed below the ice maker and configured to receive spherical ice made in the ice maker; the driver including a driving motor and a plurality of gears configured to transmit the power of the driving motor; a hinge body that extends outward from a side end of the lower assembly and is configured to pivotably couple to the upper assembly to thereby allow the lower assembly to be pivoted by the driver, an upper casing that accommodates the hinge body and the driver and that includes a side wall that extends downward to surround at least a portion of a perimeter of the lower assembly; and an ice-full state detection lever that is disposed below the hinge body, wherein one side of the ice-full state detection lever is coupled to and configured to be pivoted by the driver and the other side of the ice-full state detection lever is rotatably connected to the upper casing, wherein the ice-full state detection lever is configured to pivot in the same direction as the lower assembly to detect whether the ice bin is in an ice-full state, wherein the ice-full state detection lever is configured to extend vertically downward to a vertical level that is (1) lower that a lower end of the lower assembly based on the lower assembly being pivoted to open the ice chamber to thereby remove ice from the ice chamber and (ii) higher than a height of a diameter of a single spherical ice located at a bottom of the ice bin.
Latter teaches an ice bin (18) disposed below an ice maker (3) and configured to receive ice (Column 3, lines 44-48) made in the ice maker (3); an ice-full state detection lever (20) that is coupled to and configured to be pivoted by a driver (21), wherein the ice-full state detection lever (20) is configured to pivot in the same direction as a lower assembly (1) to detect whether the ice bin (18) is in an ice-full state (Column 3, lines 59-68), wherein the ice-full state detection lever (20) is configured to extend vertically downward to a vertical level beyond a pivoting radius of the lower assembly (1), and wherein the ice-full state detection lever (20) is configured to pivot to a lowest vertical level (20), wherein the lowest vertical level (20) is positioned vertically higher than a bottom of the ice bin (18) by a sum of a diameter of a single spherical ice and a predefined vertical dimension (see 20 in the down position in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an ice bin disposed below the ice maker and configured to receive spherical ice made in the ice maker; an ice-full state detection lever that is coupled to and configured to be pivoted by the driver, wherein the ice-full state detection lever is configured to pivot in the same direction as the lower assembly to detect whether the ice bin is in an ice-full state, wherein the ice-full state detection lever is configured to extend vertically downward to a vertical level beyond a pivoting radius of the lower assembly, and wherein the ice-full state detection lever is configured to pivot to a lowest vertical level, wherein the lowest vertical level is positioned vertically higher than a bottom of the ice bin by a sum of a diameter of a single spherical ice and a predefined vertical dimension to the structure of Lee as taught by Latter in order to advantageously use a lever to detect when the ice in the bin is at a full level to halt another ice harvest (see Column 3, lines 59-68).
Bertolini teaches a driver (50, 60, and 61) including a driving motor (50) and a plurality of gears (60 and 61) configured to transmit the power of the driving motor (paragraph [0048], lines 1-19); a hinge body (65 and 66) that extends outward from a side end of a lower assembly (40) and is configured to pivotably couple to an upper assembly (30) to thereby allow the lower assembly (40) to be pivoted by the driver (motor gear 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the driver including a driving motor and a plurality of gears configured to transmit the power of the driving motor; a hinge body that extends outward from a side end of the lower assembly and is configured to pivotably couple to the upper assembly to thereby allow the lower assembly to be pivoted by the driver to the structure of Lee modified supra as taught by Bertolini in order to advantageously use two molds to make clear spherical ice cubes automatically (see Bertolini, paragraph [0006]).
When in combination, Lee modified supra further teaches an ice-full state detection lever (20 of Latter) that is disposed below the hinge body (65 and 66 of Bertolini), wherein one side of the ice-full state detection lever (20 of Latter) is coupled to and configured to be pivoted by the driver (50 of Bertolini) and the other side of the ice-full state detection lever (20 of Latter) is rotatably connected to the upper casing (33 of Bertolini).
Regarding Claim 4: Lee modified supra further teaches wherein the ice-full state detection lever (20 of Latter) includes: a detection body (horizontal length of 20 of Latter) extending parallel to a pivoting axis (about 21 of Lee) of the lower assembly (12 of Lee); and a pair of extensions (28 and 38 of Latter) respectively extending upwards from both horizontal ends of the detection body (20 of Latter) toward the pivoting axis of the lower tray (about 21 of Lee as taught by 21 of 20 of Latter). 
Regarding Claim 5: Lee modified supra further teaches wherein one of the pair of extensions (28 of 28 and 38 of Latter) is coupled to the driver (21 of Latter applied to 21 of Lee) to thereby be rotated by the driver (21, Column 3, lines 60-68 of Latter applied to 21 of Lee), and the other one of the pair of extensions (38 of 28 and 38 of Latter) is rotatably coupled to a wall of the upper casing (46 of Latter applied to 33 of Bertolini) opposite to the driver (21 of Latter applied to 21 of Lee). 
Regarding Claim 7: Lee modified supra further teaches wherein each extension (28 and 28 of Latter) includes: a first bent portion (see first bends of 20 of Latter in Figure 3) bent from each of the both horizontal ends of the detection body (20 of Latter); and a second bent portion bent (see the second bends at 28 and 38 in Figure 3 of Latter) at a predefined angle from an end of the first bent portion (see Figures 6-8 and 10). 
Regarding Claim 9: Lee modified supra further teaches wherein the second bent portion is bent in a first direction (Column 3, lines 59-68 of Latter) opposite to a second direction (Column 3, lines 59-68 of Latter) in which the ice-full state detection lever (20 of Latter) pivots to detect whether the ice bin (18 of Latter) is in the ice-full state (Column 3, lines 59-68 of Latter). 
Regarding Claim 21: Lee modified supra further teaches wherein the lower assembly (12 of Lee) passes through a space provided between the detection body (20 of Latter) and a pair of extensions (28 and 38 of Latter) based on the lower assembly (12 of Lee) pivoting to eject ice form the ice chamber (about 21 of Lee).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Latter (4,492,017) and Bertolini et al. (US 2019/029335 A1), hereafter referred to as “Bertolini,” as applied to claim 1 above, and further in view of Lee et al. (US 2009/0151372 A1), hereafter referred to as “Lee ‘372.”

Regarding Claim 2: Lee modified supra fails to teach wherein the ice bin has an inclined bottom face configured to allow the spherical ice pieces to be horizontally evenly distributed. 
Lee ‘372 teaches wherein an ice bin (50) has an inclined bottom face configured to allow ice pieces (70) to be horizontally evenly distributed (along the bottom of the trough). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ice bin has an inclined bottom face configured to allow the spherical ice pieces to be horizontally evenly distributed to the structure of Lee modified supra as taught by Lee ‘372 in order to advantageously have the cubes slide further into the bin to fill it up (see Lee ‘372, paragraph [0017], lines 1-11). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Latter (4,492,017) and Bertolini et al. (US 2019/029335 A1), hereafter referred to as “Bertolini,” as applied to claim 4 above, and further in view of Dahl (2,982,111).
Regarding Claim 6: Lee modified supra fails to teach wherein a horizontal length of the detection body is greater than a horizontal length of the lower tray. 
Dahl teaches wherein a horizontal length of a detection body (body of bar 50) is greater than a horizontal length of a lower tray (10, see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a horizontal length of the detection body is greater than a horizontal length of the lower tray to the structure of Lee modified supra as taught by Dahl in order to advantageously provide have the bent arms attach to the shaft and the lever clear the tray (see Dahl, Column 4, lines 24-36). 
 
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Latter (4,492,017) and Bertolini et al. (US 2019/029335 A1), hereafter referred to as “Bertolini,” as applied to claim 7 above, and further in view of Chung (7,748,231 B2).
Regarding Claim 8: Lee modified supra fails to teach wherein the predefined angle is in a range of 140 to 150 degrees. 
Chung teaches wherein a predefined angle is in a range of 140 to 150 degrees (Column 2, lines 49-55 and Column 4, lines 25-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the predefined angle is in a range of 140 to 150 degrees to the structure of Lee modified supra as taught by Chung in order to advantageously provide a large range of rotation ensuring high accuracy of detection (see Chung, abstract, lines 8-10).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Latter (4,492,017) and Bertolini et al. (US 2019/029335 A1), hereafter referred to as “Bertolini,” as applied to claim 7 above, and further in view of Saito et al. (US 2010/0005818 A1), hereafter referred to as “Saito.”
Regarding Claim 10: Lee modified supra fails to teach wherein the ice-full state detection lever is made of a metal wire. 
Saito teaches wherein an ice-full state detection lever (60) is made of a metal wire (paragraph [0075], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ice-full state detection lever is made of a metal wire to the structure of Lee modified supra as taught by Saito in order to advantageously provide a strong/sturdy material to make the wire out of (see Saito, paragraph [0166], lines 1-3). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Latter (4, 492,017) and Bertolini et al. (US 2019/029335 A1), hereafter referred to as “Bertolini,” as applied to claim 1 above, and further in view of Lee (US 2013/0180279 A1), hereafter referred to as “Lee ‘279.”
Regarding Claim 11: Lee modified supra fails to teach wherein the ice maker is mounted on an upper portion of an inner wall that defines the freezing compartment of the refrigerator. 
Lee ‘279 teaches wherein an ice maker (8) is mounted on an upper portion of an inner wall that defines a freezing compartment (F) of a refrigerator (title). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the ice maker is mounted on an upper portion of an inner wall that defines the freezing compartment of the refrigerator to the structure of Lee modified supra as taught by Lee ‘279 in order to advantageously provide to maximize space in the freezing compartment (see Figure 1 of Lee ‘279).  
Regarding Claim 12: Lee modified supra further teaches wherein an upper portion of the ice maker (10 of Lee) is at least partially inserted into an upper surface of the inner wall defining the freezing compartment (as taught by 8 in F of Lee ‘279). 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0182325 A1), hereafter referred to as “Lee,” in view of Latter (4,492,017) and Bertolini et al. (US 2019/029335 A1), hereafter referred to as “Bertolini,” as applied to claim 1 above, and further in view of Senner (US 6,708,509 B1).
Regarding Claim 13: Lee modified supra fails to teach wherein a lower portion of the ice maker at least partially extends into an inside of the ice bin, wherein the lower portion includes the ice-full state detection lever. 
Senner wherein a lower portion of an ice maker (32) at least partially extends into an inside of an ice bin (122), wherein the lower portion includes an ice-full state detection lever (78). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a lower portion of the ice maker at least partially extends into an inside of the ice bin, wherein the lower portion includes the ice-full state detection lever to the structure of Lee modified supra as taught by Senner in order to advantageously provide the ice bin to slidably mount around and beneath the ice maker (see Senner, Column 2, lines 14-19).  
Regarding Claim 14: Lee modified supra further teaches wherein the ice bin (18 of Latter) is configured to be drawn in and out of the freezing compartment (18 of Latter as taught by 122 of Senner). 
Lee modified supra fails to teach wherein a rear face of the ice bin defines an opening that is configured to allow the ice maker to pass therethrough. 
Senner teaches wherein a rear face (with 134) of an ice bin (122) defines an opening that is configured to allow an ice maker (32) to pass therethrough (Column 3, lines 35-47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a rear face of the ice bin defines an opening that is configured to allow the ice maker to pass therethrough to the structure of Lee modified supra as taught by Senner in order to advantageously provide the ice bin to slidably mount around and beneath the ice maker (see Senner, Column 2, lines 14-19).  
Regarding Claim 15: Lee modified supra further teaches wherein the size of the opening (143 of Senner applied to 18 of Latter) is larger than a pivoting radius of the ice-full state detection lever (see Figure 2 of Senner) to thereby restrict interference with the ice-full state detection lever in a state in which the ice-full state detection lever is pivoted to detect whether the ice bin is in an ice-full state (functional limitation). 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-15, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Senner (US 6,334,319 B1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


                                                                                                                                                                                          
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763